Case 5:20-cv-02428-GEKP Document 15 Filed 03/29/21 Page 1of13

E.D.Pa_ AO Pro Se 14 ( Rev. 04/18) Complaint for Violation of Civil Rights

UNITED STATES DISTRICT COURT

for the

Eastern District of Pennsylvania

Case No. 20-CV-2428
(to be filled in by the Clerk’s Office)

 

   
 

 
 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-V-

 

Steaue miller Lt, Dawson

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names, Do not include addresses here.)

Nee ee ee ee es ee es ee es

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to electronic court files. Under this rule,
papers filed with the court should not contain: an individual’s full social security number or full birth date; the full name of a person known to be a
minor; or a complete financial account number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any other materials to the Clerk’s Office with
this complaint.

The Clerk will not file a civil complaint unless the person seeking relief pays the entire filing fee (currently $350) and an administrative fee (currently
$50) in advance, or the person applies for and is granted in forma pauperis status pursuant to 28 U.S.C. § 1915. A prisoner who seeks to proceed in
forma pauperis must submit to the Clerk (1) a completed affidavit of poverty and (2) a copy of the trust fund account statement for the prisoner for the
six month period immediately preceding the filing of the complaint, obtained from and certified as correct by the appropriate official of each prison at
which the prisoner is or was confined for the preceding six months. See 28 U.S.C. § 1915(a)(2).

If the Judge enters an order granting a prisoner’s application to proceed in forma pauperis, then the order will assess the filing fee (currently $350)
against the prisoner and collect the fee by directing the agency having custody of the prisoner to deduct an initial partial filing fee equal to 20% of the
greater of the average monthly deposits to the prison account or the average monthly balance in the prison account for the six-month period immediately
preceding the filing of the complaint, as well as monthly installment payments equal to 20% of the preceding month’s income credited to the account for
each month that the balance of the account exceeds $10.00, until the entire filing fee has been paid. See 28 U.S.C. § 1915(b), A prisoner who is
granted leave to proceed in forma pauperis is obligated to pay the entire filing fee regardless of the outcome of the proceeding, and is not
entitled to the return of any payments made toward the fee.

 

 

 

Page 1 of 11
 

Case 5:20-cv-02428-GEKP Document 15 Filed 03/29/21 Page 2 of 13

E.D.Pa. AO Pro Se 14 ( Rev, 04/18) Complaint for Violation of Civil Rights
I. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed.

Name On. mian €\) ctl 2 CLAN €clu wads
All other names by which \ .
you have been known:

 

 

 

 

 

ID Number at 1B ZIGS ve N/A
Current Institution 3s 2, hI 4 +h S bre eC
PasieFe Lehi 9 h Comt Yor (SOY)
Alle noun Or IS lon
City ‘State Zip Code

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption. For an individual defendant, include
the person’s job or title (jf known) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1

 

 

 

 

 

 

Name Flecuie:~millex
Job or Title (if known) treok went Sipe rVvisot
Shield Number Wwf
Employer Le hala coumty JMS0rY)
Address 3A" N.Y Hy 34 tet
Allentown Ov % 102
City \State Zip Code

[] Individual capacity DA Official capacity

Defendant No. 2

Name Lt. Pat NOON
L-+

 

 

 

 

 

 

Job or Title (if known)
Shield Number KA
Employer Le hiah County Orison
Address BS Nj LU + i <ste cet
Allentouja aA IR IO
City State Zip Code

Dx] Individual capacity [| Official capacity

Page 2 of 11
Case 5:20-cv-02428-GEKP Document 15 Filed 03/29/21 Page 3 of 13

E.D.Pa. AO Pro Se 14 ( Rev. 04/18) Complaint for Violation of Civil Rights

II.

Defendant No. 3
Name
Job or Title (if known)
Shield Number
Employer
Address

 

 

 

 

 

 

City State Zip Code
[ | Individual capacity [] Official capacity

Defendant No. 4
Name
Job or Title (if known)
Shield Number
Employer
Address

 

 

 

 

 

 

City State Zip Code
[ | Individual capacity [] Official capacity

Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A.

Are you bringing suit against (check all that apply):
[| Federal officials (a Bivens claim)

XM State or local officials (a § 1983 claim)

Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

Fourteenth Amendment Violakion

Eighth Aria valvnnath right Ave ali becate mit Cleme.

Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

Page 3 of 11
Case 5:20-cv-02428-GEKP Document 15 Filed 03/29/21 Page 4 of 13

E,D.Pa, AO Pro Se 14 ( Rev. 04/18) Complaint for Violation of Civil Rights

 

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

fox sv jo VY Hh Am ena ment lola: MN f Ee ght Ametel mend vector

Il. Prisoner Status

Indicate whether you are a prisoner or other confined person as follows (check all that apply):

Pretrial detainee

Civilly committed detainee
Immigration detainee

Convicted and sentenced state prisoner

Convicted and sentenced federal prisoner

HIUOOUU

Other (explain)

 

IV. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A. If the events giving rise to your claim arose outside an institution, describe where and when they arose.

 

B. If the events giving rise to your claim arose in an institution, describe where and when they arose.

 

Page 4 of 11
Case 5:20-cv-02428-GEKP Document15 Filed 03/29/21 Page 5 of 13

au

 

 

IV. B. Steave miller the treatment SU per Visor eotesl
with oe li havaete. indifference, bu Dees ho ig nore. dpe
Sepetortian ee muy Sel ee a ijn Cdwrard,
Andtating ate aise. be He stl] place uc tage ther
OD) nw "hang bien tho abu tare clonters
Qc udainings Alene Yniller 1S 1 canLre| of

Ad) never ial ce thee pn. son, SO this dil
Nod ad On Ndbice by him, This COUAS his
eenceh oak lis Que a) Nis delicate,

(nal j FFelente Sought a Cac ditt time, Vhis hime
(as |ef+ See jn lou Ped eal als Also adie. CO. SGay—
+\ot s Ula ma right Cue and aa Miaaines
mos + clay s ae ee cezléA ae ne ae fests.

the Movement ae cald Nowe slop Lhe

Movewnent when he sas alected uy Agim

TJarclan, bit instead he orid de G0e bow

ao Olas ou, C0 acco Ba already futect

 

 

 

 

 

 

 

 

 

 
Case 5:20-cv-02428-GEKP Document 15 Filed 03/29/21 Page 6 of 13

E.D.Pa. AO Pro Se 14 ( Rev. 04/18) Complaint for Violation of Civil Rights

Cc What date and approximate time did the events giving rise to your claim(s) occur?

“March 13 9OaD 4-30 ern

D. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

Uje Aon fouglatt each ov of ain gat La ipohs

V. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

ie neeched QrttEly sh iiaa, L Wor let with Scar

and MIgroUnNes.«
VI. Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

4 S. millian LD damayes.

Page 5 of 11

 
 

Case 5:20-cv-02428-GEKP Document 15 Filed 03/29/21 Page 7 of 13

E.D.Pa. AO Pro Se 14 ( Rev. 04/18) Complaint for Violation of Civil Rights

VI.

Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “[n]o action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
in any jail, prison, or other correctional facility until such administrative remedies as are available are
exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.

A.

Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

x] Yes
[| No

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s).

| ehigh C act Or 1S2")

Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
procedure?

XI Yes
[ ] No

[| Do not know

Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims?

fn Yes
x No

[| Do not know

If yes, which claim(s)?

 

Page 6 of 11
 

Case 5:20-cv-02428-GEKP Document 15 Filed 03/29/21 Page 8 of 13

E.D.Pa. AO Pro Se 14 ( Rev. 04/18) Complaint for Violation of Civil Rights

D.

Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint?

Kl Yes
[ ] No

If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

[| Yes
x] No

If you did file a grievance:

1. Where did you file the grievance?

to dhe ia eVance corr dinotor

2. What did you claim in your grievance?

obs claim steaue miller and other acted with

deliberate indifference,

3. What was the result, if any?

 

db n zal

4, What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)

~ appa | all Uh (Jou do Var Warden

Page 7 of 11
Case 5:20-cv-02428-GEKP Document 15 Filed 03/29/21 Page 9 of 13

 

F, If you did not file a grievance:

1. Ifthere are any reasons why you did not file a grievance, state them here:

 

2. Ifyou did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any:

 

G. Please set forth any additional information that is relevant to the exhaustion of your administrative
remedies.

 

(Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your
administrative remedies.)

VIII. Previous Lawsuits
The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?

xX] Yes
[| No

If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

Pending

Page 8 of 11

 
Case 5:20-cv-02428-GEKP Document 15 Filed 03/29/21 Page 10 of 13

E.D.Pa. AO Pro Se 14 ( Rev. 04/18) Complaint for Violation of Civil Rights

ra Yes
[| No

D. If your answer to C is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit

Plaintiffs)  ()gmion ¢€ leroy
Defendant(s) Leigh Coumvty PT™S0N et a

2. Court (if federal court, name the district; if state court, name the county and State)

Fe de sil Easter ‘a dick: iene De AOSU OMI IOK
3. Docket or index number

a= d0-C = 1330
4. Name of Judge assigned to your case

HoNofa Ale Gene F.K: Otter

5. Approximate date of filing lawsuit
Yar. 0 AORO

6. Is the case still pending?

i Yes
[| No

If no, give the approximate date of disposition

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

Page 10 of 11
 

Case 5:20-cv-02428-GEKP Document15 Filed 03/29/21 Page 11 of 13

E.D.Pa. AO Pro Se 14 ( Rev. 04/18) Complaint for Violation of Civil Rights)

A.

Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?

[| Yes
No

If your answer to A is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

Parties to the previous lawsuit

Plaintitts) (himion ¢ {herb
Defendant(s) | | 2\nig h County AMSAN eral

Court (if federal court, name the district; if state court, name the county and State)
Cad Cra baste cr) d an ct Pe ANsA WAN IG
Docket or index number
2: 90-Cu- 1330
Name of Judge assigned to your case
HoNo AnAle Mene EK. Oratte c

Approximate date of filing lawsuit

Mar id AOA

Is the case still pending?

[A Yes
[| No

If no, give the approximate date of disposition.

 

What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment?

Page 9 of 11
 

Case 5:20-cv-02428-GEKP Document 15 Filed 03/29/21 Page 12 of 13

E.D.Pa. AO Pro Se 14 ( Rev. 04/18) Complaint for Violation of Civil Rights

IX. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.
. + WW ett C8 3-13-38]
can Lt Or

Date of signing: 4 Ye
ee

Signature of Plaintiff <b pai J WG lle
Printed Name of Plaintiff Chu mMidn e [ | et In f
Prison Identification # +t {S329 8

 

 

 

Prison Address AQnw. Y Th Street
Allentown ‘OA IS jOX
City ' State Zip Code
B. For Attorneys
Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Address

 

 

 

City State Zip Code
Telephone Number
E-mail Address

 

 

Page 11 of 11
28-GEKP

Document 15 Filed 03/29/21 Page 13 of 13

 
